IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JERONIMO ROSADO, JR.,                         : No. 76 MM 2016
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
LAWRENCE P. MAHALLY, SCI                      :
SUPERINTENDENT                                :
                                              :
                    Respondents

                                         ORDER


PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Application for Leave to File Original

Process is GRANTED, and the Application for an Immediate Hearing and the

“Application forto [sic] Extraordinary Relief” are DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.